Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 1 of 9
                  Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 2 of 9


                                                      ADVERTISING &                               123 William Street
                                                    SPONSORSHIP ORDER                                       Floor 15
                                                    Emerald Creek Capital                        New York, NY 10038



Item                                       Information

PO Number

Bisnow Sales Rep                           Chris Bushnell

Sale Closed Date                           February 29, 2020

Company                                    Emerald Creek Capital

Agency

Marketing Contact Name                     Mike Cleaver

Marketing Contact Phone Number

Marketing Contact Email

Campaign Start Date                        March 12, 2020

Campaign End Date                          October 1, 2020

Campaign Notes                             N/A




Bisnow Products

                        Publication /        Target Publish                  Quantity /
Product / Package                                                  Notes                      Rate        Amount
                           Event            Date / Event Date               Impressions

Panelist              Capital Markets &     March 26, 2020                  1.00          $5,900.00     $5,900.00
                      CRE Finance -
                      Washington DC'20 -
                      4208

Custom Article        Custom Content        April 1, 2020                   1.00          $5,000.00     $5,000.00
                      National




Morning Brief -       DC Morning Brief      April 3, 2020                   1.00          $675.00       $675.00
Sponsored Link
                  Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 3 of 9

Morning Brief -       Dallas/Fort Worth      April 8, 2020                        1.00   $675.00     $675.00
Sponsored Link        Morning Brief




Morning Brief -       DC Morning Brief       April 8, 2020                        1.00   $675.00     $675.00
Sponsored Link




Morning Brief -       Dallas/Fort Worth      April 10, 2020                       1.00   $675.00     $675.00
Sponsored Link        Morning Brief




Morning Brief -       DC Morning Brief       April 17, 2020                       1.00   $675.00     $675.00
Sponsored Link




Morning Brief -       Dallas/Fort Worth      April 23, 2020                       1.00   $675.00     $675.00
Sponsored Link        Morning Brief




Morning Brief -       DC Morning Brief       April 24, 2020                       1.00   $675.00     $675.00
Sponsored Link




Morning Brief -       Dallas/Fort Worth      April 29, 2020                       1.00   $675.00     $675.00
Sponsored Link        Morning Brief




Morning Brief -       Dallas/Fort Worth      April 30, 2020                       1.00   $675.00     $675.00
Sponsored Link        Morning Brief




Morning Brief -       DC Morning Brief       April 30, 2020                       1.00   $675.00     $675.00
Sponsored Link




Booth                 Dallas State of the    June 1, 2020     Value Add -         1.00   $0.00       $0.00
                      Market - Dallas'20 -                    Approved by Tyler
                      4432



Panelist              New England            August 1, 2020                       1.00   $5,900.00   $5,900.00
                      Multifamily -
                      Boston'20 - 4272



Morning Brief -       Boston Morning         August 3, 2020                       1.00   $675.00     $675.00
Sponsored Link        Brief
                  Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 4 of 9

Morning Brief -       Boston Morning       August 7, 2020                           1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       Boston Morning       August 19, 2020                          1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       Boston Morning       August 24, 2020                          1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       Boston Morning       August 31, 2020                          1.00         $675.00         $675.00
Sponsored Link        Brief




Booth                 Finance Summit -     September 1, 2020    Value Add -         1.00         $0.00           $0.00
                      New York'20 - 4331                        Approved by Tyler




Morning Brief -       New York Morning     September 2, 2020                        1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       New York Morning     September 9, 2020                        1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       New York Morning     September 17, 2020                       1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       New York Morning     September 24, 2020                       1.00         $675.00         $675.00
Sponsored Link        Brief




Morning Brief -       New York Morning     September 30, 2020                       1.00         $675.00         $675.00
Sponsored Link        Brief




Booth                 Multifamily -        October 1, 2020                          1.00         $0.00           $0.00
                      Philadelphia'20 -
                      4289




Sponsorship refers to Event marketing and Event sponsorships. Advertising refers to Display Advertising and Custom Content,
which may also be referred to as Custom Articles, Creative Labs, or Native Advertising.

                                                   TERMS AND CONDITIONS
                Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 5 of 9


                                                                         Bisnow Products
                                                                                                                                     s of the
Parties related to the Order (these Terms and Conditions and the Order are t
not otherwise defined in these Terms and Conditions shall have the meaning ascribed to such terms in the Order.

ADVERTISING

Bisnow shall render the Advertising services provided for on the Order and on Schedule A. Bisnow reserves the right to alter any
scheduled advertising, unless otherwise specified in Schedule A or provided for by this Agreement. Advertising units and their specified
publish dates included in this Agreement are held for 48 business hours upon delivery of this Agreement to Company by Bisnow. If a
signed Agreement is returned by Customer after such period, and the original advertising units are no longer available, Bisnow may
substitute alternate dates and/or advertising units within the specified region or publication type.

All Company Advertising materials and content must be reviewed by Bisnow and may be rejected by Bisnow at its discretion. If
                                                                                            ject to all applicable deadlines, but at a
minimum, 48 business hours before the applicable publish date),
may or may not be published and Company may be charged in full, regardless of whether or not the piece is published. Custom Content
                                                                                              Bisnow reserves the right to edit text
                                                                    style requirements.

Company will send Bisnow any requisite, correctly sized Display Advertising creative materials at least five business days before the
                                                                                                      ls before such time will release
                                                                                                                             forfeited
and Company may be charged in full, regardless of whether or not the piece is published.

                                                                                                                                         s to
the following: (1) Bisnow will contact Company via email to                                         to initiate the Advertising campaign; (2)
Bisnow will outline scheduled publication date of every piece included in the campaign, necessary deadlines for sending requisite
materials for individual pieces and the standard Bisnow publishing process which includes deadlines for edits by Company; (3) To
                                                                                                                                           ite
materials for the article cannot be less than four weeks; (4) Bisnow will have final say on all non-fact based comments and suggestions
submitted by Company and the published piece may deviate slightly from the draft approved by Company; (5) Company may revise
                                                                                                                                   he revised
publication date cannot fall more than 30 days after the Campaign End Date; (7) Company may repurpose Custom Content created by
Bisnow, but Company is required at all times to denote Bisnow as the author; (8) If Company is unresponsive or otherwise fails to
fulfill its obligations in the timelines provided by Bisnow, Company shall forfeit its right to either use the piece or make
discretion the piece may or may not be published, any rate discount may be forfeited and Company may be charged in full, regardless
of whether or not the piece is published.

Subject to the terms of this Agreement, all Advertising provided by Company or developed by Bisnow will be published by Bisnow on
or before the Campaign End Date. If Bisnow delays publication due to unforeseen circumstances, a new Campaign End Date will be
provided to Company.

Company may cancel Advertising for any reason by providing Bisnow a cancellation notice via email. Upon cancellation, Company will
be responsible for payment of advertisements published or scheduled to be published prior to and 60 days following the date of the
cancellation notice, with the exception of advertisements not published due to Bisnow delaying publications or related events. In the

and/or edits within specified timelines, any rate discount may be retroactively forfeited. This includes discounts applied to previously
published advertisements.

Bisnow makes no guarantees, representations or warranties with regard to the results, effectiveness or success of any Advertising or

liability shall be limited to the amount of the advertisement.

SPONSORSHIP

Company will provide Sponsorship of the Event. Subject to the terms and conditions of this Agreement, Bisnow shall create, program,
advertise, market, promote and manage the Event as described on the Order and Schedule A

Due to the inherent uncertainty of event production, attendees and speakers, Bisnow makes no guarantees, representations or
warranties with regards to Event (i) attendance; (ii) panelist speaking time; (iii) venue; (iv) speaker drop-out; (v) ticket price; (vi)
sponsorships; (vii) editorial content; and/or (viii) extent of marketing.

                                                                                  i) cancel the Event or (iii) reschedule the Event.
If the Event is rescheduled, Bisnow will provide Company with reasonable notice of the new date. If Company cancels the Event
Sponsorship fewer than 30 days prior to the Event Date, the amount payable to Bisnow with respect to the Sponsorship will not be
                Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 6 of 9
sole responsibility to Company will be (x) to notify Company of such cancellation; and (y) to refund amounts already paid to Bisnow
by Company for the Event Sponsorship, unless both Parties agree in writing (email to suffice) to apply such amount to a future event.
                                                                                                                                from
any and all obligations in this Agreement to provide Company with sponsorships. Company will be responsible for payment of all
sponsorships.

GENERAL

As full compensation for the rights and/or services identified in the Order, Company will pay Bisnow the Total Campaign Price on the
payment terms specified in the Order under Payment Terms and Authorization. Payment is due 30 days from the date of invoice.
Discounts on Bisnow products, both digital and event based, are only valid on the entirety of the original agreed upon package.
Company cannot convert or switch one Bisnow product into or for another Bisnow product without a new agreement signed by both
Parties.


applicable.

Company hereby grants Bisnow a non-exclusive, non-transferable, non-sublicensable right and license to use trademarks, tradenames,
                                                                                                                                         rvices
contemplated by this Agreement. Bisnow hereby grants Company, a non-exclusive, non-transferable, non-sublicensable right and
license to use Materials of Bisnow and Bisnow descriptions during the Term in its advertising, marketing, and promotional materials to
identify and promote its association with Bisnow. If either Party is notified in writing (e-mail to suffice) by the other Party that any use
                                                                                                                                   tly remedy
the use to the reasonable satisfaction of the other Party. Neither Party shall use, register, or attempt to register in any jurisdiction any
Material that is confusingly similar to or incorporates any of the other Party's Materials. All uses of a Party's Materials, and all goodwill
associated therewith, shall inure solely to the benefit of such Party, and each Party shall retain all right, title, and interest in and to its
respective Materials.

Company agrees to add Bisnow IP and email addresses to its email whitelist/sale-sender lists to ensure successful deliverability of
emails, and agrees to update whitelisted IP and email addresses when requested by Bisnow to include future additions. Existing email
addresses to be whitelisted include:                              and                                       ; Existing IP addresses
to be whitelisted include: 192.28.150.209, 167.89.15.115, 54.244.54.150 and 54.244.54.151.

During the Term, Bisnow and Company shall maintain insurance customarily secured for services to be provided by Bisnow under this
Agreement.

                                                                                                                                s leased,
licensed or otherwise allowed by Company, each of the Parties shall, at its own cost and expense, keep in force at all times during the
term thereof, insurance covering the Location provided by responsible companies lawfully permitted to provide coverage at the
Location. Such insurance coverage shall include (i) commercial general liability insurance, covering claims for personal injury, death
or property damage occurring on, in or about the Location with usual and customary limits with respect to the Location, personal
                                                 e Location and provide by endorsement that the other Party and its affiliates, directors,
officers, agents and employees shall be included as additional insureds; and (ii) employers' liability and workers' compensation
insurance to the extent required by law. Neither Party shall have any responsibility to the other Party or their respective agents,
contractors, employees, customers or other invitees to the Location in the event of any damage to or theft or loss of any equipment
or property of the other Party and the Party incurring such damage, theft, or loss shall look to its own insurance coverage (and to any
self-insured portion of the damage, theft, or loss), if any, for recovery in the event of any such damage, theft, or loss.

Each Party represents and warrants to the other Party that: (i) it is duly organized, validly existing, and in good standing as a
corporation or other entity as represented herein under the laws and regulations of its jurisdiction of incorporation, organization, or
chartering; (ii) it has the full right, power, and authority to enter into this Agreement, to grant the rights and licenses granted
hereunder, and to perform its obligations hereunder; (iii) the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary action of the Party; and (iv) when executed and delivered by both
Parties, this Agreement will constitute the legal, valid, and binding obligation of such Party, enforceable against such Party in accordance
                                                                                                                                  Agreement
will not infringe, misappropriate, or otherwise violate any rights of any third party. In the event an order is placed by an advertising
                                                                                                                                       hority
to place such and that all legal obligations arising out of the placement of the advertisement will be binding on both Company and
Agency.

Bisnow shall indemnify and hold Company and its affiliates, directors, officers, agents and employees harmless from and against any
and all liabilities, claims, suits, damages, judgments, costs and expenses,
                                                                                                                     (ii) Advertising
(to the extent the content originated from Bisnow or i
warranty, covenant, or obligation of Bisnow under this Agreement. This paragraph will survive the expiration or termination of this
Agreement.

Company shall indemnify and hold Bisnow and its affiliates, directors, officers, agents and employees harmless from and against any
                                                                                                                         on with (i)
                Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 7 of 9
the Sponsorship (including, if applicable, events occurring or conditions existing at a Location); (ii) Advertising (to the extent the
                                                                                                                                    ty,
covenant, or obligation of Company under this Agreement. This paragraph will survive the expiration or termination of this Agreement.

BISNOW MAKES NO EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION TO COMPANY THAT OPERATION OF ANY WEBSITE
CONTAINING ADVERTISING WILL BE UNINTERRUPTED, HAVE FULL FUNCTIONALITY AT ALL TIMES, OR BE ERROR FREE. BISNOW WILL
NOT BE LIABLE FOR CONSEQUENCES RESULTING FROM ANY WEBSITE INTERRUPTION OF SERVICE, MALFUNCTION OR ERROR.
BISNOW MAKES NO EXPRESS OR IMPLIED WARRANTY OR REPRESENTATION TO COMPANY THAT ANY ADVERTISING OR OTHER
COMMUNICATION (INCLUDING BY EMAIL) WILL BE RECEIVED BY THE INTENDED RECIPIENT OR RECEIVED BY THE INTENDED
RECIPIENT IN ANY PARTICULAR TIME FRAME. Except as otherwise provided for in this Agreement, in no event shall either Party be
liable to the other Party for any incidental, special, exemplary, consequential or other similar damages, including loss of income, profits,
revenue or other economic loss, whether or not such Party has been advised of the possibility of such damages and whether any claim
for recovery is based on theories of contract, warranty, tort or otherwise. Notwithstanding anything in this Agreement to the contrary,
                                                                                             exceed the Total Campaign Price (if the Total
Campaign Price is not specified, such aggregate liability not covered by insurance shall not exceed $50,000).

Neither Party will be liable or responsible to the other Party, or be deemed to have defaulted under or breached this Agreement, for
any failure or delay in fulfilling or performing any term of this Agreement, when and to the extent such failure or delay is caused by
any: (i) acts of God; (ii) flood, fire, or explosion; (iii) war, terrorism, invasion, riot, or other civil unrest; (iv) embargoes or blockades
in effect on or after the date of this Agreement; (v) national or regional emergency; (vi) strikes, labor stoppages or slowdowns, or
other industrial disturbances; (vii) passage of law or governmental order, rule, regulation, or direction, or any action taken by a
governmental or public authority, including but not limited to imposing an embargo, export or import restriction, quota, or other
restriction or prohibition; or (viii) national or regional shortage of adequate power, telecommunications, or transportation facilities
(each of the foregoing, a "Force Majeure"), in each case, provided that (A) such event is outside the reasonable control of the affected
Party; (B) the affected Party provides prompt notice to the other Party, stating the period of time the occurrence is expected to
continue; and (C) the affected Party uses diligent efforts to end the failure or delay and minimize the effects of such Force Majeure.

Unless otherwise specified in this Agreement, email notice to Bisnow will be sent to the Bisnow Representative and email notice to
Company will be sent to the Marketing Contact Email. The date of such notice will be the date the notice is transmitted.

The relationship between the Parties is that of independent contractors. Nothing contained in this Agreement shall be construed as
creating any agency, partnership, joint venture, or other form of joint enterprise, employment, or fiduciary relationship between the
parties, and neither Party shall have authority to contract for or bind the other Party in any manner whatsoever.

This Agreement, together with a written agreement for the use of a premises for an Event, if any, constitutes the entire agreement of
the Parties with respect to the subject matter contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations, and warranties, both written and oral, with respect to such subject matter. No amendment to or
modification of this Agreement is effective unless it is in writing and signed by an authorized representative of each Party. Unless
otherwise agreed to in writing by the Parties, the terms of this Agreement will supersede any agreement for the use of a premises for
an Event.

This Agreement is for the sole benefit of the parties hereto and their respective successors and assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person any legal or equitable right, benefit, or remedy of any nature whatsoever,
under or by reason of this Agreement.

This Agreement is governed by and construed in accordance with the internal laws of the State of New York without giving effect to
any choice or conflict of law provision or rule that would require or permit the application of the laws of any jurisdiction other than
those of the State of New York. Any legal suit, action, or proceeding arising out of or related to this Agreement or the licenses granted
hereunder shall be instituted exclusively in the federal courts of the United States or the courts of the State of New York in each case
located in the City of New York and County of New York, and each Party irrevocably submits to the exclusive jurisdiction of such courts
in any such suit, action, or proceeding. Each Party irrevocably and unconditionally waives any right it may have to a trial by jury in
respect of any legal action arising out of or relating to this Agreement or the transactions contemplated hereby.



                                                                SCHEDULE A



If any Product(s) / Package(s) in the Order that inc                  sponsorship, Company shall be responsible for providing an
event space that meets the following specifications, subject to the approval of Bisnow.

1.   10,000 usable square feet
2.   Working HVAC system
3.   Working bathrooms
4.   Working power / electricity
5.   Access to sufficient parking for all attendees
6.   Wifi (for full-day events)
Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 8 of 9


                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
                Case 1:20-cv-03441-PAE-SLC Document 33-7 Filed 10/29/20 Page 9 of 9
This Agreement may be executed in counterparts, each of which is deemed an original, but all of which together are deemed to be one
and the same agreement. A signed copy of this Agreement delivered by means of electronic transmission is deemed to have the same
legal effect as delivery of an original signed copy of this Agreement.




 Payment Terms & Authorization

 Accounts Payable Contact Name           Mike Cleaver

 Accounts Payable Contact Phone


 Account Payable Contact Email


 Total Campaign Price                    $30,300.00

 Trade Value (if applicable)


 Trade Details (if applicable)


 Billing Schedule                        Billed Monthly Upon Delivery

 Custom Billing Instructions (if any)



 Client Acceptance Signature:

                                         Dl.signhere.1
                                                                                          Date:     dl.datesign.1
 Print Name/Title:

                                         dl.fullname.1

 Bisnow Rep Signature:

                                         dl.signhere.2

 Print Name/Title:
                                                                                          Date:     dl.datesign.2
                                         dl.fullname.2

 Email address:
